 



Exhibit 10.24
ASSIGNMENT AND ASSUMPTION OF LEASE
(BREWERY)
     This Assignment and Assumption of Lease (the “Assignment”) is made as of
October 27, 2006, by and between PBC ACQUISITION, LLC, a Delaware limited
liability company (“Assignor”), and PYRAMID BREWERIES INC., a Washington
corporation (“Assignee”).
RECITALS
     WHEREAS, Assignor, as tenant, and MacTarnahan Limited Partnership, as
landlord (“Landlord”), are parties to that certain Indenture of Lease (Brewery)
(the “Lease”), dated as of July 31, 2004 and attached as Exhibit A hereto, and
Lease Extension Agreement dated as of July 31, 2006 and attached as Exhibit B
hereto.
     WHEREAS, pursuant to Section 9 of the Lease, Assignor may assign the Lease
to “the parent of Tenant”, which such assignment has been previously consented
to by Landlord pursuant to the terms of said Section 9.
     WHEREAS, Assignor is a wholly-owned subsidiary of Assignee.
     WHEREAS, Assignor desires to assign the Lease to Assignee and Assignee
desires to assume the obligations of Assignor under the Lease.
AGREEMENT
     NOW, THEREFORE, FOR VALUABLE CONSIDERATION, Assignor hereby assigns and
transfers to Assignee the Lease as set forth above and Assignee agrees to assume
each and every obligation of Assignor under the Lease and the parties agree as
follows:
1. Assignor shall indemnify, defend and hold harmless Assignee against any and
all claims, demands, liabilities, costs, expenses, penalties, damages and
losses, including, without limitation, attorneys’ fees, resulting from or
arising under the Lease on or prior to the date hereof.
2. This Assignment shall be binding upon and inure to the benefit of Assignor
and Assignee and their respective heirs, executors, administrators, successors
and assigns.
3. This Assignment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Facsimile signatures shall have the same full force and
effect as original signatures.
[signatures appear on the following page(s)]

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Assignor has executed this Assignment as of the date
first above written.
ASSIGNOR:
PBC ACQUISITION, LLC,
a Delaware limited liability company

             
By:
  /s/ Michael O’Brien              
 
  Name:   Michael O’Brien;    
 
           
 
  Title:   CFO    
 
     
 
   

ASSUMPTION
     Assignee does hereby assume all of the obligations, liabilities and duties
under and pursuant to the Lease.

                          ASSIGNEE:        
 
                        PYRAMID BREWERIES INC.,         a Washington corporation
   
 
                   
 
  By:   /s/ Scott Barnum                    
 
      Name:   Scott Barnum    
 
                   
 
      Title:   CEO    
 
         
 
       

2